Citation Nr: 1810362	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  12-31 464A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent from August 5, 1975, to January 31, 1993, for an acquired psychiatric disability.

2.  Entitlement to total disability evaluation based on individual unemployability as a result of service-connected disabilities (TDIU) prior to January 31, 1993.


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Esq.


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from April 1969 to April 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The Veteran's attorney submitted a request to stay proceedings for 90 days to develop additional evidence.  See letter from representative dated January 24, 2018.  The Board denies this request because, for the reasons outlined below, the Agency of Original Jurisdiction (AOJ) did not comply with the Board's prior remand instructions and such must be corrected before the Board can proceed with adjudication.  While the case is on remand, the Veteran's attorney will have ample opportunity to submit additional evidence.  However, because remand is required, and because the appeal has been ongoing for many years already, the Board will not further delay the case by staying proceedings for 90 days.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In December 2016, the instant case was remanded by the Board to translate medical records and statements in the claims file to English; to obtain an opinion regarding the severity of the Veteran's acquired psychiatric disorder from August 5, 1975, to January 31, 1993; and to issue a Supplemental Statement of the Case (SSOC) that included the relevant rating criteria for service-connected psychiatric disorders for the period from 1975 to 1993, which at that time were under 38 C.F.R. § 4.132.  While the psychiatric opinion was completed, the AOJ did not complete the translations, and did not issue an SSOC with the relevant rating criteria for the appeal period.  Therefore, upon remand, these instructions should be completed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Accordingly, the case is REMANDED for the following actions:

1.  Review the electronic claims file, and translate from Spanish into English any documents that are in Spanish.  Please note that the Board has indicated in the notes section the documents that are in Spanish and need translation.

2.  After the above is completed, return the electronic file to the examiner who issued the March 2017 opinion, and ask her whether she would amend or change any of her opinions based on the additional translated documents.

3.  After the requested development is completed, readjudicate the claims on appeal.  The AOJ is advised that the claim involving the rating for the psychiatric disability must be readjudicated under the pertinent rating criteria in effect from August 5, 1975, to January 31, 1993 under 38 C.F.R. § 4.132.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case, which must include citation to the pertinent rating criteria for psychiatric disabilities in effect for the period from August 5, 1975, to January 31, 1993.  Allow an appropriate time for response following the issuance of the supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

